DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 12/16/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. “Kim” US 2018/0213495 in view of Ye et al. “Ye” US 2021/0058206 and further in view of Kuchi et al. “Kuchi” US 2018/0077630.

Regarding claims 1 and 11, Kim teaches a method and a wireless node in a wireless communication network, comprising: one or more interfaces configured to receive wireless transmissions; a memory comprising instructions; and a hardware processor; wherein the wireless node, when executing the instructions at the hardware processor, is configured to:
sample a received wireless transmission into a plurality of time-based subdivisions (Figures 4 and 5, and paragraph 88 teaches receiving a signal and a plurality of sample times (i.e. sampling the transmission into a plurality of time-based subdivisions)); 
for each subdivision of the wireless transmission:
determine a cross-correlation between the subdivision and a local syncword, wherein the local syncword correlates to all primary synchronization signal, PSS, of a plurality of PSSs defined for synchronization in the wireless network (the samples in time are cross-correlated to a PSS sequence number of a PSS sequence; Paragraph 88 and 91 see also Figure 4 step S402.  A PSS sequence is used to perform cross-correlation with respect to the received signal in every sample time; Paragraph 87.  Therefore, each PSS sequence is cross-correlated with every PSS.  Therefore, one can see there is a cross-correlation between all primary signals and a single syncword as claimed); and

While Kim teaches a cross-correlation between a syncword and PSS, Kim does not expressly disclose one syncword successfully correlates to all PSS.  However, Ye teaches that for multiple PSS, an orthogonal cover code (OCC) (i.e. one syncword) is applied (cross correlates) to the multiple PSS; Paragraphs 118 and 120.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include using a single syncword that successfully cross-correlates to every PSS as taught by Ye.
	One would be motivated to make the modification to achieve an improved correlation characteristic; Ye Paragraph 120.
	The prior art does not expressly disclose correlating a plurality of different PSSs; however, Kuchi teaches applying correlation on the compensated received signal (syncword) with each of the plurality of primary synchronization signals generated by the UE; Paragraph 28.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include correlating a syncword with a plurality of different PSS as taught by Kuchi.
	One would be motivated to make the modification for enhanced cell search as taught by Kuchi; Paragraph 28.

Regarding claims 3 and 13, Kim teaches comparing each of the PSS to the first subdivision and determining the identity of the PSS sequence as one of the defined PSS sequences that is most correlated with the first subdivision (the system correlates/compares the PSS sequence to the sequence number for a given sample time.  Thus one can see the plurality of PSS (sequence) is compared to a given sample time; Paragraph 88. The PSS ID may correspond to a 0, 1 or 2 based on the “i” sequence number.  Based on these comparisons/cross correlations, the system can determine a detected PSS; Paragraph 91.  The selected/determined PSS is viewed as the claimed most correlated).
Regarding claims 4 and 14, Kim teaches the construction of the local syncword is different form an addition of each of the defined PSS sequences together (the samples in time are cross-correlated to a PSS sequence number of a PSS sequence and compared to a threshold (syncword); Paragraph 88 and 91 see also Figure 4 step S402.  The threshold is set in the terminal and thus different from adding all PSS together).
Regarding claims 6 and 16, Kim teaches the PSS are defined for LTE or 5G (Paragraph 34, 35 and 39 disclose LTE and 5G networks which the PSS are used in).


Regarding claims 10 and 20, Kim teaches the node is a UE configured to send/receive signals on LTE or 5G (Paragraph 34, 35 and 39 disclose LTE and 5G networks which the UEs communicate on).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ye in view of Kuchi and further in view of Darwood et al. “Darwood” US 2006/0223441.

Regarding claims 5 and 15, Kim teaches construction of syncword for defined PSS sequences as discussed in claim 1, however Kim does not teach or suggest minimizing the variation between cross-correlated peaks.  Darwood teaches that peaks are cross-correlated and the results are used in the construction of the midamble (i.e. syncword).  This is viewed as minimizing the variation as claimed; Paragraphs 35 and 36.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include minimizing the variation between cross-correlation peaks as taught by Darwood.
.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419